Case: 14-50969      Document: 00513067787         Page: 1    Date Filed: 06/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 14-50969                                 FILED
                                  Summary Calendar                            June 4, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JORGE LUIS REYES-LOPEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-1560


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Jorge Luis Reyes-Lopez (Reyes) appeals the 51-month, within-guidelines
sentence imposed following his guilty-plea conviction for illegal reentry. For
the first time on appeal, he argues that his sentence is substantively
unreasonable because it is greater than necessary to achieve the sentencing
goals of 18 U.S.C. § 3553(a) and overstates the seriousness of his offense. He
complains that U.S.S.G. § 2L1.2 is not empirically based and double counted


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50969    Document: 00513067787     Page: 2   Date Filed: 06/04/2015


                                 No. 14-50969

his prior conviction.     Reyes further asserts that the presumption of
reasonableness should not attach to his sentence due to the lack of empirical
support for § 2L1.2, but he concedes that the argument is foreclosed by United
States v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).          He
alternatively contends that, even if the presumption applies, his sentence is
unreasonable because it fails to account for mitigating facts, including, among
other things, his cultural assimilation and benign reasons for reentering.
      Although Reyes acknowledges that this court applies plain error review
when a defendant fails to object to the reasonableness of his sentence, he
nevertheless contends that the proper standard of review is abuse of discretion.
His argument to the contrary notwithstanding, because Reyes did not object to
the substantive reasonableness of his sentence in the district court, review is
limited to plain error. See United States v. Peltier, 505 F.3d 389, 391-92 (5th
Cir. 2007).
      The record shows that the district court considered Reyes’s arguments
for leniency but ultimately determined that a sentence within the advisory
guidelines range was appropriate under the circumstances and the § 3553(a)
factors. Reyes’s arguments that § 2L1.2 lacks an empirical basis and double
counts his criminal history and that illegal reentry is not a serious offense are
not well-taken. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.
2009); see also United States v. Juarez-Duarte, 513 F.3d 204, 212 (5th Cir.
2008).   His reliance on mitigating facts fails to rebut the presumption of
reasonabless attached to the sentence imposed. See United States v. Gomez-
Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008); see also United States v. Cooks,
589 F.3d 173, 186 (5th Cir. 2009). Reyes has failed to show any reversible plain
error, and his sentence is AFFIRMED.




                                       2